                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

 GIROD LOANCO, LLC                                                            CIVIL ACTION

 VERSUS                                                                       CASE NO. 19-13150

 REGINA B HEISLER                                                             SECTION: “G”(2)

                                           ORDER AND REASONS

        Before the Court is Plaintiff Girod LoanCo, LLC’s (“Plaintiff”) “Motion to Remand.”1 In

the motion, Plaintiff argues that Defendant, Regina B. Heisler (“Defendant”) removed this civil

action to federal court without a good-faith basis to do so.2 Specifically, Plaintiff contends that the

claims asserted in this civil action do not arise under the laws of the United States, nor is there

diversity of citizenship between the parties.3 Therefore, Plaintiff asserts that this case should be

remanded to the 24th Judicial District Court for the Parish of Jefferson, State of Louisiana, and

Plaintiff requests that the Court assess attorneys’ fees against Defendant.4 Pursuant to Local Rule

7.5, opposition to a motion must be filed eight days before the noticed submission date.5 Defendant

has not filed any opposition to the motion to remand. This Court has authority to grant a motion

as unopposed, although it is not required to do so.6 Having considered the motion to remand, the


        1
            Rec. Doc. 13.
        2
            Id. at 1.
        3
            Id.
        4
            Rec Doc. 13-1 at 10-11.
         5
           Local Rule 7.5 of the Eastern District of Louisiana requires that memoranda in opposition to a motion be
filed eight days prior to the noticed submission date. The submission date for Girod’s “Motion to Remand” was
December 4, 2019, and accordingly Defendant’s response was due on or before November 26, 2019.
        6
            Edward H. Bohlin Co., Inc. v. Banning Co., Inc., 6 F.3d 350, 356 (5th Cir. 1993).

                                                           1
memorandum in support, the record, and the applicable law, the Court grants Plaintiff’s Motion to

Remand and will award attorneys’ fees and costs.

                                              I. Background

      On March 12, 2019, Plaintiff filed a “Verified Petition for Foreclosure by Executory

Process” against Defendant in the 24th Judicial District Court for the Parish of Jefferson, State of

Louisiana.7 In this litigation, Plaintiff seeks to have certain property seized and sold in satisfaction

of multiple promissory notes given by Defendant in her individual capacity and her capacity as

Succession Representative of the Succession of Frederick P. Heisler.8

      Defendant removed this civil action to this Court for the first time on March 14, 2019, on

the alleged basis of diversity jurisdiction. 9 Plaintiff filed a Motion to Remand, which was granted

by this Court on June 5, 2019.10

      On October 16, 2019, Defendant filed a second “Notice of Removal” arguing that “[t]he

State-Court action became removable pursuant to 28 U.S.C. 1446(b)(3) . . . when Judge Schlegel

issued an ex parte Order requiring Heisler’s attorney, Henry L. Klein (“Klein”), to show cause on

October 29, 2019, why he should not be held in Contempt of Court for allegedly communicating

with his Law Clerk, Marla Hamilton (“Hamilton”), regarding the foreclosure he authorized under

extraordinary circumstances.”11 Defendant further states that the action became removable when

Judge Schlegel caused Klein to be served with a contempt citation, which Defendant contends


       7
           Rec. Doc. 13-2.
       8
           Rec. Doc. 13-2.
       9
           Case No. 19-2363, Rec. Doc. 1.
       10
            Case No. 19-2363, Rec. Doc. 16.
       11
            Rec. Doc. 1 at 1.

                                                   2
caused a chilling effect on Klein’s ability to represent Heisler.12 Lastly, Defendant argues that “the

level of disregard for the facts and law has reached unconstitutional levels violating due process,

equal protection and petitioning clause principles under the 1st, 5th and 14th Amendments to the

United States Constitution.”13

       On November 11, 2019, Plaintiff filed the instant “Motion to Remand,” arguing that

Defendant removed this civil action to federal court without a good-faith basis to do so.14 Pursuant

to Local Rule 7.5, opposition to a motion must be filed eight days before the noticed submission

date.15 Defendant has not filed any opposition to the motion to remand.16 This Court has authority

to grant a motion as unopposed, although it is not required to do so.17

                                              II. Parties’ Arguments

A.       Plaintiff’s Arguments in Support of the Motion to Remand

         Plaintiff argues that Defendant removed this civil action to federal court without a good-

faith basis to do so.18 Specifically, Plaintiff contends that the claims asserted in this civil action do

not arise under the laws of the United States, nor is there diversity of citizenship between the



         12
              Id.
         13
              Id. at 2.
         14
              Rec. Doc. 13 at 1.
         15
             Local Rule 7.5 of the Eastern District of Louisiana requires that memoranda in opposition to a motion be
filed eight days prior to the noticed submission date. The submission date for Girod’s “Motion to Remand” was
December 4, 2019, and accordingly Defendant’s response was due on or before November 26, 2019.
         16
           On December 3, 2019, Defendant did file a Motion to Dismiss Girod LoanCo’s Claims for Lack of Subject
Matter Jurisdiction. Rec. Doc. 15. In the motion to dismiss, Defendant argues Plaintiff “cannot avail itself of this
Court’s subject matter jurisdiction.” Id. Because the Court finds that the motion to remand should be granted, the
Court will not reach the merits of Defendant’s motion to dismiss.
         17
              Edward H. Bohlin Co., Inc. v. Banning Co., Inc., 6 F.3d 350, 356 (5th Cir. 1993).
         18
              Rec. Doc. 13 at 1.

                                                            3
parties.19 Therefore, Plaintiff asserts that this case should be remanded to the 24th Judicial District

Court for the Parish of Jefferson, State of Louisiana, and Plaintiff requests that the Court assess

attorneys’ fees against Defendant.20

        First, Plaintiff argues that a federal cause of action is not properly asserted in the Notice of

Removal.21 Plaintiff argues that federal subject-matter jurisdiction is based on the allegations on

the face of a well-pleaded complaint and that a party’s affirmative defenses cannot create federal

subject matter jurisdiction.22 Plaintiff contends that the petition does not raise a federal cause of

action because the foreclosure claims arise purely under Louisiana law.23

        Second, Plaintiff argues that the Notice of Removal does not properly assert a basis for

diversity jurisdiction.24 Plaintiff notes that this Court has previously determined that Plaintiff and

Defendant are both citizens of the State of Louisiana.25 Plaintiff further argues that there has been

no change in either party’s citizenship since the Court made that finding.26 Furthermore, Plaintiff

contends that the Notice of Removal did not attempt to allege diversity as a basis for this Court to

exercise jurisdiction over this civil action.27




        19
             Id.
        20
             Rec Doc. 13-1 at 10-11.
        21
             Id. at 5.
        22
             Id. at 6.
        23
             Id.
        24
             Rec Doc. 13-1 at 8.
        25
             Id. at 6.
        26
             Id. at 8.
        27
             Id.

                                                   4
       Third, Plaintiff argues that the Notice of Removal is untimely.28 Plaintiff argues that

pursuant to 28 U.S.C. § 1446(b), the Notice of Removal must be filed within thirty (30) days of

the defendant’s receipt of the initial pleading or “an amended pleading, motion, order or other

paper from which it may first be ascertained that the case is one which is or has become

removable.”29 Plaintiff contends that a Rule to Show Cause for Contempt is not an “order or other

paper” that makes a case removable.30 Therefore, Plaintiff argues that Defendant cannot point to

any “pleading, motion, order or other paper” from the past thirty days that would make this civil

action removable.31

       Fourth, Plaintiff argues that Defendant has failed to comply with 28 U.S.C. § 1447(b),

Local Rule 3.2, and this Court’s directives.32 Plaintiff contends that 28 U.S.C. § 1447(b) states that

the Court may require the removing party to file copies of all records and proceedings from the

state court.33 Plaintiff argues that the Eastern District of Louisiana has enacted such a requirement

in Local Rule 3.2.34 Plaintiff contends that on October 18, 2019, the Clerk of Court for the Eastern

District directed Defendant to file the necessary documents pursuant to Local Rule 3.2, and despite

being given fourteen days to comply, Defendant still has not filed those documents.35



       28
            Id.
       29
            Id. at 8-9 (citing 28 U.S.C. § 1446(b)(1), (3)).
       30
            Id. at 9.
       31
            Id.
       32
            Id.
       33
            Id.
       34
            Id.
       35
            Id. at 10.

                                                               5
       Lastly, Plaintiff argues that is should be awarded attorney’s fees for having to respond to

this baseless attempt at removal.36 Plaintiff contends that pursuant to 28 U.S.C. § 1447(c), a court

“may require payment of just costs and any actual expenses, including attorney fees, incurred as a

result of the removal.” Furthermore, Plaintiff argues that the United States Supreme Court has held

that attorneys’ fees are appropriate when the removing party “lacked an objectively reasonable

basis for removal.”37 Plaintiff argues that Defendant “clearly lacked an objectively reasonable

basis for removing this civil action.”38

                                              III. Legal Standard

       A defendant may remove a state civil court action to federal court if the federal court has

original jurisdiction over the action.39 Pursuant to 28 U.S.C. § 1331, a district court has subject

matter jurisdiction over “all civil actions arising under the Constitution, laws, or treaties of the

United States.” Pursuant to 28 U.S.C. § 1332, a district court has subject matter jurisdiction over

an action “where the matter in controversy exceeds the sum or value of $75,000” and the action

“is between citizens of different states.” The removing party bears the burden of demonstrating

that federal jurisdiction exists.40 In assessing whether removal was appropriate, the Court is guided

by the principle, grounded in notions of comity and the recognition that federal courts are courts

of limited jurisdiction, that “removal statute[s] should be strictly construed in favor of remand.”41


       36
            Id.
       37
            Id. (quoting Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005)).
       38
            Id.
       39
            28 U.S.C. § 1441(a); Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 34 (2002).
       40
            See Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).
       41
            Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).

                                                         6
Remand is appropriate if the Court lacks subject matter jurisdiction, and “doubts regarding whether

removal jurisdiction is proper should be resolved against federal jurisdiction.”42

                                                IV. Analysis

        In the notice of removal, Defendant states that “[t]he State-Court action became removable

pursuant to 28 U.S.C. 1446(b)(3).”43 In the motion to remand, Plaintiff argues that this case must

be remanded because the claims asserted in this civil action do not arise under the laws of the

United States, nor is there diversity of citizenship between the parties.44

        Here, Defendant has not asserted a proper basis for this Court to exercise subject matter

jurisdiction over this case. The removing party bears the burden of demonstrating that federal

jurisdiction exists.45 The Notice of Removal asserts that this case “became removable pursuant to

28 U.S.C. 1446(b)(3) . . . when Judge Schlegel issued an ex parte Order requiring Heisler’s

attorney, Henry L. Klein (“Klein”), to show cause on October 29, 2019, why he should not be held

in Contempt of Court for allegedly communicating with his Law Clerk, Marla Hamilton

(“Hamilton”), regarding the foreclosure he authorized under extraordinary circumstances.”46

        The time limits for removal are set forth in 28 U.S.C. § 1446(b). 28 U.S.C. § 1446(b)(3)

provides that “if the case stated by the initial pleading is not removable, a notice of removal may

be filed within 30 days after receipt by the defendant, through service or otherwise, of a copy of



        42
          Acuna v. Brown & Root Inc., 200 F.3d 335, 339 (5th Cir. 2000) (citing Willy v. Coastal Corp., 855 F.2d
1160, 1164 (5th Cir. 1988)).
        43
             Rec. Doc. 1 at 1.
        44
             Rec. Doc. 13 at 1.
        45
             See Allen, 63 F.3d at 1335.
        46
             Rec. Doc. 1 at 1.

                                                       7
an amended pleading, motion, order or other paper from which it may first be ascertained that the

case is one which is or has become removable.”47 In other words, if the case is not removable based

on the initial pleading, a defendant must file a notice of removal within thirty days of the

defendant’s receipt of “an amended pleading, motion, order or other paper from which it may

first be ascertained that the case is one which is or has become removable” for removal to be

considered timely.48 “The information supporting removal in a copy of an amended pleading,

motion, order or other paper . . . must be unequivocally clear and certain to start the time limit

running.”49 Here, Defendant contends that the Order to Show Cause for Contempt constitutes an

“order or other paper” which would make an otherwise unremovable case removable.50 An “Order

to Show Cause Why Attorney Should Not be Held in Contempt”51 is not an “order or other paper”

which makes this case removable. Therefore, Defendant has not met her burden of pointing to a

writing indicating that removal is proper.52

        Pursuant to the “well-pleaded complaint” rule, “a federal court has original or removal

jurisdiction only if a federal question appears on the face of the plaintiff’s well-pleaded complaint;

generally, there is no federal jurisdiction if the plaintiff pleads only a state law cause of action.”53

Even where a federal remedy is also available, the “plaintiff is the master of his complaint and


        47
             28 U.S.C. § 1446(b)(3).
        48
             28 U.S.C. § 1446(b)(3).
        49
             Morgan v. Huntington Ingalls, Inc., 879 F.3d 602, 608-09 (5th Cir. 2018) (citations and quotations
omitted).
        50
             Rec. Doc. 1 at 1.
        51
             Rec. Doc. 1-1 at 2.
        52
             See Morgan, 879 F.3d at 611.
        53
             Bernhard v. Whitney Nat’l Bank, 523 F.3d 546, 551 (5th Cir. 2008).

                                                           8
may generally allege only a state law cause of action.”54 Further, “[a] defense that raises a federal

question is inadequate to confer jurisdiction.”55 The state court petition filed by Plaintiff does not

provide a basis for this Court to exercise federal question jurisdiction over this case because it

raises foreclosure claims that arise purely under Louisiana law and involve no federal cause of

action.56

        The Notice of Removal does not assert a basis for this Court to exercise diversity

jurisdiction over this case.57 Furthermore, when this case was previously removed, this Court

determined that Plaintiff and Defendant are both citizens of the State of Louisiana.58 Therefore,

there is no basis for this Court to exercise either federal question subject-matter jurisdiction or

diversity subject-matter jurisdiction. Remand is appropriate if the Court lacks subject matter

jurisdiction.59 Because the Court lacks subject matter jurisdiction, remand is appropriate.

        Finally,      Plaintiff     asserts    that   attorneys’   fees   should    be    assessed     against

Defendant.60 Pursuant to 28 U.S.C. § 1447(c), “[a]n order remanding the case may require

payment of just costs and any actual expenses, including attorney fees, incurred as a result of the

removal.”61 The decision to award attorney’s fees under Section 1447(c) is left to the sound


        54
             Id.
        55
             Merrell Dow v. Thompson, 478 U.S. 804, 808 (1966).
        56
             See Rec. Doc. 13-2.
        57
             See Rec Doc. 1.
        58
             Case No. 19-2363, Rec. Doc. 16.
        59
          Acuna v. Brown & Root Inc., 200 F.3d 335, 339 (5th Cir. 2000) (citing Willy v. Coastal Corp., 855 F.2d
1160, 1164 (5th Cir. 1988)).
        60
             Rec Doc. 13-1 at 10-11.
        61
             28 U.S.C. § 1447(c).

                                                         9
discretion of the Court, and should “recognize the desire to deter removals sought for the purpose

of prolonging litigation and imposing costs on the opposing party, while not undermining

Congress’ basic decision to afford defendants a right to remove as a general matter, when the

statutory criteria are satisfied.”62 Toward that end, the “mere determination that removal was

improper” does not automatically entitle a plaintiff to an award of fees.63 Rather, in the absence of

“unusual circumstances,” this Court may award attorney’s fees under Section 1447(c) “only where

the removing party lacked an objectively reasonable basis for seeking removal.”64

        Here, the Court finds that Defendant did not have an “objectively reasonable basis” for

seeking removal, and sought to remove only to delay a state court show cause hearing regarding

contempt. Defendant previously removed this civil action to this Court, on the alleged basis of

diversity jurisdiction. 65 This Court granted Plaintiff’s Motion to Remand, finding that Plaintiff

and Defendant are both citizens of the State of Louisiana.66 Moreover, the Court has found

Defendant’s statements in support of jurisdiction in the Notice of Removal not only unavailing,

but also unsupported in law or fact. Attorneys have an obligation to investigate the facts and the

law of their case. Moreover, Defendant did not oppose the motion to remand. The submission date

for Girod’s “Motion to Remand” was December 4, 2019, and accordingly Defendant’s response

was due on or before November 26, 2019. On December 3, 2019, Defendant did file a Motion to



        62
           Darville v. Tidewater Marine Serv., Inc., No. 15-6441, 2016 WL 1402837, at *8 (E.D. La. Apr. 11, 2016)
(Brown, J.) (citing Martin v. Franklin Capital Corp., 546 U.S. 132, 140 (2005)).
        63
             Id. (citing Am. Airlines, Inc. v. Sabre, Inc., 694 F.3d 539, 541–42 (5th Cir. 2012)).
        64
             Id.
        65
             Case No. 19-2363, Rec. Doc. 1.
        66
             Case No. 19-2363, Rec. Doc. 16.

                                                            10
Dismiss Girod’s Claims for Lack of Subject Matter Jurisdiction, fully aware, in the Court’s

opinion, that the Court did not have jurisdiction over this matter.67 It costs Plaintiff time and money

to have the case remanded, while also draining the limited resources of this Court. As a result, the

Court cannot tolerate such a removal. Therefore, the Court will remand the instant action to state

court, and it will award attorneys’ fees and costs here.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Girod LoanCo, LLC’s “Motion to Remand”68

is GRANTED.

       IT IS FURTHER ORDERED that the case is remanded to the 24th Judicial District Court

for Jefferson Parish, State of Louisiana.

       IT IS FURTHER ORDERED that Plaintiff is to file supplemental briefing on the amount

of attorneys’ fees and costs incurred for the instant motion within 14 days of this Order.

       NEW ORLEANS, LOUISIANA, this20th
                                    _____ day of December, 2019.



                                                       _________________________________
                                                       NANNETTE JOLIVETTE BROWN
                                                       CHIEF JUDGE
                                                       UNITED STATES DISTRICT COURT




       67
            Rec. Doc. 15.
       68
            Rec. Doc. 13.

                                                  11
